DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on June 14, 2022
Claims 42-61 is under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Vrzic  et al. (USP: 2017/0141973), in view of Westphal et al. (USP: 2017/0064028). 

As per Claim 42 Vrzie teaches a method, comprising
 defining a quality of service setting for at least one data flow to be transmitted in a communication network (Paragraph 0039 Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements.), including setting a minimum quality of service based on at least one of: requirements of an operator of the communication network, requirements indicated by a user involved in a communication comprising the transmission of the at least one data flow, requirements indicated by profile settings of an application involved in a communication comprising the transmission of the at least one data flow, and requirements indicated by configuration data of a network element or function involved in a communication comprising the transmission of the at least one data flow (Paragraph 0039, 0069 Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements. Different network slices corresponding to different allocations of pooled resources may offer different services to different customers, or groups of customers ),
associating at least one network slice to the at least one data flow to be transmitted (Paragraph 0003, 0039 each slices have characteristics tailored to the specific needs of different services. Network slicing provides the ability to create isolated virtual networks over which different traffic flows can travel), 
wherein the at least one network slice consists of at least one data transport service using communication resources of the communication network (Paragraph 0060, 0069 See Fig . 7 For example, the SDN-C 720 sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths. Network slicing provides customized treatment for different services with diverse QoS requirements given a common physical set of network resources. In network slicing, resources are to be allocated such that services supported by one slice are not negatively affected by services supported by other network slices.), and 
causing a protected delivery of the at least one data flow by using the associated network slice (Paragraph 0039, 0069, 0075 Each slice can have characteristics tailored to the needs of the traffic flow it carries. In order to avoid a negative effect of one slice on the other slices, resource isolation among network slices may be enforced. Isolation among network slices can be achieved through proper resource allocation among network slices by configuration management).
Vrzie may not explicitly disclose a minimum quality of service 
Westphal discloses a minimum quality of service (Paragraph 0018, 0023, 0032 content-based networks (e.g., information centric networks) while prescribing a minimum QoS level (e.g., a minimum amount of bandwidth in a network and/or between network elements) that should be dedicated to the transfer of data. The path message defines a desired data flow and the network element examines an internal path state to determine what minimum QoS level should be associated with the data content. For example the network element reads the path state saved in the network element at step 540, shown in FIG. 5, to correlate a minimum QoS level with the data content prior to transmitting the data content to the downstream node at step 640. The data content is transmitted to the downstream node determined at step 620 with the minimum QoS level determined at step 630)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vrzie to include a minimum quality of service as taught by Westphal for reliability, to ensure that the desired data comprises a content object that is accessible via a unique name and is provided to the client according to a prescribed QoS value that indicates a minimum QoS to be maintained in network for transmission (See Westphal Paragraph 0023). 


As per Claim 43 Vrzie - Westphal teaches the method according to claim 42, wherein: defining the quality of service setting for the at least one data flow to be transmitted in the communication network comprises setting a minimum quality of service based on at least one of requirements of an operator of the communication network, requirements indicated by a user involved in a communication comprising the transmission of the at least one data flow, requirements indicated by profile settings of an application involved in a communication comprising the transmission of the at least one data flow, and requirements indicated by configuration data of a network element or function involved in a communication comprising the transmission of the at least one data flow (Paragraph 0039, 0060 This allows different types of traffic to be isolated from each other by assigning each traffic type to a different slice. Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements.. ). 

As per Claim 44 Vrzie- Westphal teaches the method according to claim 43, wherein the minimum quality of service is set for an application involved in the communication comprising the transmission of the at least one data flow by using at least one of a default application profile, a dynamic operator policy and an on-demand user command (Paragraph 0086, 0092 The SSF handles the UE's initial attach request and new service request by selecting an appropriate slice for the UE based the UE's subscription information, UE usage type, service type and UE capability. During the attach procedure the SSF associates the UE to one default slices and/or a UE specified type slice. The SSF  may associate the UE with one default slice and/or a UE specified slice during the attach procedure. The SSF may perform the NNSF and send the selected CP NFIDs to the AN.. ). 

As per Claim 45 Vrzie- Westphal teaches the method according to claim 42, wherein associating the at least one network slice to the at least one data flow to be transmitted comprises defining a transport protocol belonging to the at least one network slice, and selecting a network module for implementing a generation of data flow packets to be transmitted in the at least one associated network slice (Paragraph 0039, 0060, 0074, resource isolation can be enforced at the transport level (i.e., application layer isolation). Transport network resources may include virtual network identifiers, IP address assignment, forwarding labels, ingress traffic filters, traffic policing and shaping parameters, etc.The slice selection function (SSF) may associate the UE with one default slice and/or a UE specified slice during the attach procedure. A network slice specific flow manager (FM) function, in conjunction with the SDN controller (SDN-C), allocates flows from a slice onto multiple physical paths For example, the SDN-C sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths.). 

As per Claim 46 Vrzie - Westphal teaches the method according to claim 45, wherein the at least one network slice is at least one of a capacity-oriented network slice giving priority of an amount of data to be transmitted or a latency-oriented network slice giving priority of a latency of data transmission (Paragraph 0041 Examples of network services which may be offered in a slice can include, for example: a service, such as a mobile broadband (MBB) service (or an enhanced MBB (eMBB) service), which can be suitable for downloading and browsing websites but for which ultra-low latency and a relatively high reliability guarantee (which may require redundancy in the transmission channels) are not typically considered critical features). 

As per Claim 47 Vrzie - Westphal teaches the method according to claim 45, wherein the transport protocol belonging to the at least one network slice is related to at least one of a multi-connectivity service for best-effort capacity aggregation, a multi-connectivity service for quality of service aware capacity aggregation, and a complementary service for asymmetric data routing (Paragraph 0037, 0060, 0079 FIG. 7 is an illustration of how dedicated networking resources can be composed of multiple physical paths according to an embodiment of the present invention. The dedicated networking resources may comprise multiple physical paths 735,745. A network slice specific flow manager (FM) function, in conjunction with the SDN controller (SDN-C) 720, allocates flows from a slice onto multiple physical paths 735,745. For example, the SDN-C  sends CP messages to intermediate nodes via paths. which at least includes the MM function and NAS routing function. For Group B slices, the common CP NF are shared among different slices.). 

As per Claim 48 Vrzie teaches an apparatus for use by a core network control element or function configured to execute a control of a transmission of a data flow in a communication network (Paragraph 0039 Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements.),  including setting a minimum quality of service based on at least one of: requirements of an operator of the communication network, requirements indicated by a user involved in a communication comprising the transmission of the at least one data flow, requirements indicated by profile settings of an application involved in a communication comprising the transmission of the at least one data flow, and requirements indicated by configuration data of a network element or function involved in a communication comprising the transmission of the at least one data flow(Paragraph 0039, 0069 Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements. Different network slices corresponding to different allocations of pooled resources may offer different services to different customers, or groups of customers ),  
 the apparatus comprising at least one processing circuitry, and at least one memory for storing instructions to be executed by the processing circuitry, wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry, cause the apparatus at least: 
to define a quality of service setting for at least one data flow to be transmitted in the communication network(Paragraph 0003, 0039 each slices have characteristics tailored to the specific needs of different services. Network slicing provides the ability to create isolated virtual networks over which different traffic flows can travel), to associate at least one network slice to the at least one data flow to be transmitted, wherein the at least one network slice consists of at least one data transport service using communication resources of the communication network(Paragraph 0060, 0069 See Fig . 7 For example, the SDN-C 720 sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths. Network slicing provides customized treatment for different services with diverse QoS requirements given a common physical set of network resources. In network slicing, resources are to be allocated such that services supported by one slice are not negatively affected by services supported by other network slices.),, and to cause a protected delivery of the at least one data flow by using the associated network slice (Paragraph 0039, 0069, 0075 Each slice can have characteristics tailored to the needs of the traffic flow it carries. In order to avoid a negative effect of one slice on the other slices, resource isolation among network slices may be enforced. Isolation among network slices can be achieved through proper resource allocation among network slices by configuration management)
Vrzie may not explicitly disclose a minimum quality of service 
Westphal discloses a minimum quality of service (Paragraph 0018, 0023, 0032 content-based networks (e.g., information centric networks) while prescribing a minimum QoS level (e.g., a minimum amount of bandwidth in a network and/or between network elements) that should be dedicated to the transfer of data. The path message defines a desired data flow and the network element examines an internal path state to determine what minimum QoS level should be associated with the data content. For example the network element reads the path state saved in the network element at step 540, shown in FIG. 5, to correlate a minimum QoS level with the data content prior to transmitting the data content to the downstream node at step 640. The data content is transmitted to the downstream node determined at step 620 with the minimum QoS level determined at step 630)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vrzie to include a minimum quality of service as taught by Westphal for reliability, to ensure that the desired data comprises a content object that is accessible via a unique name and is provided to the client according to a prescribed QoS value that indicates a minimum QoS to be maintained in network for transmission (See Westphal Paragraph 0023). 


As per Claim 49 Vrzie - Westphal teaches the apparatus according to claim 48, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: when defining the quality of service setting for the at least one data flow to be transmitted in the communication network, to set a minimum quality of service based on at least one of requirements of an operator of the communication network, and wherein: requirements indicated by a user involved in a communication comprising the transmission of the at least one data flow, requirements indicated by profile settings of an application involved in a communication comprising the transmission of the at least one data flow, and requirements indicated by configuration data of a network element or function involved in a communication comprising the transmission of the at least one data flow  (Paragraph 0039, 0060 This allows different types of traffic to be isolated from each other by assigning each traffic type to a different slice. Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements.. ).  

As per Claim 50 Vrzie - Westphal teaches the apparatus according to claim 48, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: to set the minimum quality of service for an application involved in the communication comprising the transmission of the at least one data flow by using at least one of a default application profile, a dynamic operator policy, and an on-demand user command (Paragraph 0069, 0086, 0092 Network slicing provides customized treatment for different services with diverse QoS requirements given a common physical set of network resources. The SSF handles the UE's initial attach request and new service request by selecting an appropriate slice for the UE based the UE's subscription information, UE usage type, service type and UE capability. During the attach procedure the SSF associates the UE to one default slices and/or a UE specified type slice. The SSF  may associate the UE with one default slice and/or a UE specified slice during the attach procedure. The SSF may perform the NNSF and send the selected CP NFIDs to the AN.. ).

As per Claim 51 Vrzie- Westphal teaches the apparatus according to claim 48, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: when associating the at least one network slice to the at least one data flow to be transmitted, to define a transport protocol belonging to the at least one network slice (Paragraph 0074 Transport network resources may include virtual network identifiers, IP address assignment, forwarding labels, ingress traffic filters, traffic policing and shaping parameters, etc. The NWSM 110 determines transport resource for each network slices according to SLAs and available transport resources and configures the related slice-specific network functions through policies. As an example, the policy can indicate to a network function to limit the slice traffic entering certain nodes or to limit the slice traffic traversing a given link, etc. ); and to select a network module for implementing a generation of data flow packets to be transmitted in the at least one associated network slice. (Paragraph 0039, 0060 The slice selection function (SSF) may associate the UE with one default slice and/or a UE specified slice during the attach procedure. A network slice specific flow manager (FM) function, in conjunction with the SDN controller (SDN-C), allocates flows from a slice onto multiple physical paths For example, the SDN-C sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths.).

As per Claim 52 Vrzie - Westphal teaches the apparatus according to claim 51, wherein the at least one network slice is a capacity-oriented network slice giving priority of an amount of data to be transmitted, or a latency-oriented network slice giving priority of a latency of data transmission  (Paragraph 0041 Examples of network services which may be offered in a slice can include, for example: a service, such as a mobile broadband (MBB) service (or an enhanced MBB (eMBB) service), which can be suitable for downloading and browsing websites but for which ultra-low latency and a relatively high reliability guarantee (which may require redundancy in the transmission channels) are not typically considered critical features).

As per Claim 53 Vrzie - Westphal teaches the apparatus according to claim 51, wherein the transport protocol belonging to the at least one network slice is related to at least one of a multi-connectivity service for best-effort capacity aggregation, a multi-connectivity service for quality of service aware capacity aggregation, and a complementary service for asymmetric data routing (Paragraph 0037, 0060, 0079 FIG. 7 is an illustration of how dedicated networking resources can be composed of multiple physical paths according to an embodiment of the present invention. The dedicated networking resources may comprise multiple physical paths 735,745. A network slice specific flow manager (FM) function, in conjunction with the SDN controller (SDN-C) 720, allocates flows from a slice onto multiple physical paths 735,745. For example, the SDN-C  sends CP messages to intermediate nodes via paths. which at least includes the MM function and NAS routing function. For Group B slices, the common CP NF are shared among different slices.).

As per Claim 54 Vrzie - Westphal teaches the apparatus according to claim 51, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least to select as the network module for implementing the generation of data flow packets at least one of: a kernel-space service of at least one network element or function involved in a communication comprising the transmission of the at least one data flow, a user-space function implemented and running in at least one network element or function involved in a communication comprising the transmission of the at least one data flow, and a kernel-space service of at least one network element or function involved in a communication comprising the transmission of the at least one data flow and a user-space function implemented and running in the at least one network element or function involved in the communication comprising the transmission of the at least one data flow (Paragraph 0039, 0069, 0075, 0094  FIG. 17 illustrates, in a message flow diagram, a method (1700) of generating a network slice in more detail. A customer (i.e., service provider) sends a new end user service request to the NWSM 110 (1710). The NWSM 110 determines if the new end user service can be accommodated onto an existing slice or if a new slice should be created (1720). The decision takes into account the performance requirements for the new end user service. Each slice can have characteristics tailored to the needs of the traffic flow it carries. In order to avoid a negative effect of one slice on the other slices, resource isolation among network slices may be enforced. Isolation among network slices can be achieved through proper resource allocation among network slices by configuration management). 

As per Claim 55 Vrzie - Westphal teaches the apparatus according to claim 48, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: when causing the protected delivery of the at least one data flow by using the associated network slice, to isolate slice flows for transmitting the data flow via mutually exclusive resources of the communication network; and to allocate resources of the communication network to the at least one network slice for transmitting the data flow (Paragraph 0039, 0069, 0075 Each slice can have characteristics tailored to the needs of the traffic flow it carries. In order to avoid a negative effect of one slice on the other slices, resource isolation among network slices may be enforced. Isolation among network slices can be achieved through proper resource allocation among network slices by configuration management).. 

As per Claim 56 Vrzie - Westphal teaches the apparatus according to claim 55, wherein slice flows for transmitting the data flow are isolated on one of a physical layer, a data link layer, a network layer, and a transport layer of a communication function layer model of the communication network (Paragraph 0039, 0060, 0074, resource isolation can be enforced at the transport level (i.e., application layer isolation). Transport network resources may include virtual network identifiers, IP address assignment, forwarding labels, ingress traffic filters, traffic policing and shaping parameters, etc.The slice selection function (SSF) may associate the UE with one default slice and/or a UE specified slice during the attach procedure. A network slice specific flow manager (FM) function, in conjunction with the SDN controller (SDN-C), allocates flows from a slice onto multiple physical paths For example, the SDN-C sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths.).

As per Claim 57 Vrzie- Westphal teaches the apparatus according to claim 56, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: to isolate the slice flows for transmitting the data flow on the physical layer by using different access technologies for respective slice flows, on the data link layer by generating connections to different virtual local area networks for respective slice flows, on the network layer by providing paths to different paths to gateways for respective slice flows, or on the transport layer by controlling a data rate for data transmission by setting at least one state variable of the transport layer to a specified value (Paragraph 0060, 0073, 0074, resource isolation can be enforced at the transport level (i.e., application layer isolation). Transport network resources may include virtual network identifiers, IP address assignment, forwarding labels, ingress traffic filters, traffic policing and shaping parameters, etc.The slice selection function (SSF) may associate the UE with one default slice and/or a UE specified slice during the attach procedure. A network slice specific flow manager (FM) function, in conjunction with the SDN controller (SDN-C), allocates flows from a slice onto multiple physical paths For example, the SDN-C sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths.).  ). 

As per Claim 58 Vrzie - Westphal teaches the apparatus according to claim 57, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: to isolate the slice flows for transmitting the data flow on the data link layer and the network layer by multiplexing at least one of virtual access devices, delivery tunnels and subnetworks and on the transport layer by controlling at least one of congestion windows and advertised receiver windows (Paragraph 0003, 0037, 0092 Configuration of the network slices may be based on software defined networking, network function virtualization and network orchestration. The overload control receives congestion control information from CN functions, determines the relevant slices to apply congestion control based on the congestion control policy, and checks the congestion information during the slice selection procedure. In slice reselection, the SSF 1451 receives an attach request and re-selects another slice for one of the following events: UE mobility and Slice instantiation, adaptation or termination. ). 

As per Claim 59 Vrzie - Westphal teaches the apparatus according to claim 55, wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least: when allocating resources of the communication network to the at least one network slice for transmitting the data flow, to dynamically allocate the resources of the communication network to the isolated slice flows in accordance with traffic requirements for the protected delivery of the data flow (Paragraph 0039-0043 Different network slices corresponding to different allocations of pooled resources may offer different services to different customers, or groups of customers. The different services may be supported by different network slices (a network slice may be considered as a type of customized virtual network), where the different network slices (i.e., different customized virtual networks) are substantially separate from one another from the customer's point of view though they may share common physical network resources). 

As per Claim 60 Vrzie - Westphal teaches the apparatus according to claim 48, wherein the apparatus is implemented in at least one of a network control element or function of the communication network for multi connectivity communication, the network control element or function comprising at least one of a communication element or function acting as a user equipment, a core network control element or function, an access network element or function, a gateway network element or function, a hybrid access gateway element or function, and a residential gateway element or function (Paragraph 0040, 0048  For example, a VNF can provide the functions of a router, switch, gateway, firewall, load balancer, server, and the like. As noted above, the function is virtualized in the sense that it may utilize a set of virtual resources (i.e., from a single pool of physical resources, allocations of the storage, processing and networking connectivity may be presented as virtual processors, storage and networking interfaces).The NFV framework can be used to define a plurality of virtual network functions (VNFs), each of which may include a function to enable the operation of a communications network. For example, a VNF can provide the functions of any of a router, switch, gateway, firewall, load balancer, server, and the like. ). 

As per Claim 61 Vrzie teaches a non-transitory computer-readable medium on which software code portions are stored, the software code portions, when run on a computer, perform:
 defining a quality of service setting for at least one data flow to be transmitted in a communication network(Paragraph 0039 Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements.), including setting a minimum quality of service based on at least one of: requirements of an operator of the communication network, requirements indicated by a user involved in a communication comprising the transmission of the at least one data flow, requirements indicated by profile settings of an application involved in a communication comprising the transmission of the at least one data flow, and requirements indicated by configuration data of a network element or function involved in a communication comprising the transmission of the at least one data flow (Paragraph 0039, 0069 Each slice can have characteristics tailored to the needs of the traffic flow it carries. Such needs may include different packet processing requirements, different service requirements, and different quality of service (QoS) requirements. Different network slices corresponding to different allocations of pooled resources may offer different services to different customers, or groups of customers ),
associating at least one network slice to the at least one data flow to be transmitted (Paragraph 0003, 0039 each slices have characteristics tailored to the specific needs of different services. Network slicing provides the ability to create isolated virtual networks over which different traffic flows can travel), wherein the at least one network slice consists of at least one data transport service using communication resources of the communication network (Paragraph 0060, 0069 See Fig . 7 For example, the SDN-C 720 sends CP messages to intermediate nodes via paths. Data plane messages between PoPs are sent via paths. Network slicing provides customized treatment for different services with diverse QoS requirements given a common physical set of network resources. In network slicing, resources are to be allocated such that services supported by one slice are not negatively affected by services supported by other network slices.), and causing a protected delivery of the at least one data flow by using the associated network slice (Paragraph 0039, 0069, 0075 Each slice can have characteristics tailored to the needs of the traffic flow it carries. In order to avoid a negative effect of one slice on the other slices, resource isolation among network slices may be enforced. Isolation among network slices can be achieved through proper resource allocation among network slices by configuration management)
Vrzie may not explicitly disclose a minimum quality of service 
Westphal discloses a minimum quality of service (Paragraph 0018, 0023, 0032 content-based networks (e.g., information centric networks) while prescribing a minimum QoS level (e.g., a minimum amount of bandwidth in a network and/or between network elements) that should be dedicated to the transfer of data. The path message defines a desired data flow and the network element examines an internal path state to determine what minimum QoS level should be associated with the data content. For example the network element reads the path state saved in the network element at step 540, shown in FIG. 5, to correlate a minimum QoS level with the data content prior to transmitting the data content to the downstream node at step 640. The data content is transmitted to the downstream node determined at step 620 with the minimum QoS level determined at step 630)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vrzie to include a minimum quality of service as taught by Westphal for reliability, to ensure that the desired data comprises a content object that is accessible via a unique name and is provided to the client according to a prescribed QoS value that indicates a minimum QoS to be maintained in network for transmission (See Westphal Paragraph 0023). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Primary Examiner, Art Unit 2468